Citation Nr: 0533904	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to compensation for hepatitis C. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Portland, Oregon, Regional Office (RO).  The case was 
previously before the Board in June 2003, at which time it 
was remanded to the RO for further evidentiary development.  
In August 2004, the case was again remanded to the RO for 
still further development.  The case has been returned to the 
Board for further appellate review.  

The Board notes that, in Statements in Support of Claim (VA 
Form 21-4138), dated in November 2002 and March 2005, the 
veteran raised a claim for an increased rating for post-
traumatic stress disorder (PTSD).  This matter has not been 
developed for appellate review and is referred to the RO for 
whatever action is deemed appropriate.  


FINDINGS OF FACT

1.  Hepatitis C has been related by competent medical 
evidence to intravenous drug use.  

2.  Disabilities subject to compensation are: right hand 
gunshot wound with residual deformity and loss of range of 
motion index finger, degenerative arthritis, thumb metacarpal 
joint, and long finger strain, rated as 40 percent disabling; 
tinnitus, rated as 10 percent disabling; and post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling.  The 
combined evaluation is 50 percent disabling.  

3.  The veteran has completed three years of college, and is 
pursuing a Bachelor's degree in psychology.  He has had 
occupational experience as a professional boxer, and as a 
carpenter; he last worked full time in March 2000.  

4.  The evidence does not show that the veteran's service-
connected disabilities are of such severity as to preclude 
him from securing or following a substantially gainful 
occupation consistent with his education, training, and 
occupational experience.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2005).  

2.  The criteria for a total disability rating based on 
individual unemployability (TDIU), by reason of service-
connected disabilities, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The RO advised the veteran in letters dated in June 2001, 
June 2003, and February 2005 of what information and evidence 
was needed to substantiate his claims.  The letters also 
advised him of the information and evidence that should be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in July 2002.  
The available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The veteran's service medical records, including his 
September 1966 enlistment examination, as well as a medical 
board evaluation in June 1968, are silent to any risk factors 
for hepatitis C.  

Post service medical records, dated from November 1972 
through August 2000, including VA as well as private 
treatment reports, reflect ongoing clinical evaluation and 
treatment for several disabilities, including a right hand 
disorder and a psychiatric disorder.  Among these records is 
a treatment report from Oregon Health Sciences University, 
dated in July 1993, indicating that the veteran sought to 
establish primary care after receiving information from the 
Red Cross that he had tested positive for the hepatitis-B 
core antibody as well as the hepatitis-C antibody when he 
gave blood at the end of June of this year.  It was noted 
that the veteran's past medical history was significant for 
alcohol and drug abuse.  The veteran reported being exposed 
to intravenous drugs when he was serving in Vietnam.  The 
veteran returned to the clinic in August 1993 to discuss 
results of his hepatitis serology and liver function tests.  
The assessment was history of hepatitis C virus.  Following a 
VA examination in May 2000 for evaluation of the veteran's 
right index finger, the examiner indicated that the index 
finger itself was quite dysfunctional at this time; and, it 
was questionable whether the veteran would be able to work 
the rest of his life as a carpenter with these problems.  

Received in July 2001 were VA treatment reports, dated from 
July 1987 through June 2001, reflecting ongoing clinical 
evaluation and treatment for several disabilities, including 
hepatitis C.  During a clinical visit in September 2000, the 
veteran reported a history of heroin and cocaine use dating 
from 1968 to 1971; he has had no illicit drug use since that 
time.  The assessment was hepatitis C positive.  Received in 
June 2002 were VA progress notes, dated from April 2002 
through May 2002, reflecting evaluation and treatment 
primarily for a psychiatric disorder.  During a clinical 
visit in April 2002, it was noted that the veteran had a 
history of heroin abuse and cannabis abuse in the 1960's; he 
was in full sustained remission.  It was also noted that the 
veteran was being followed by Dr. Sasaki in the liver clinic 
for Hepatitis C diagnosed in 1994, which was presumed to be 
due to IV drug injection.  

The veteran was afforded a VA examination for evaluation of 
digestive conditions in July 2002.  It was noted that the 
veteran found out that he had Hepatitis C virus infection in 
the 1990's.  The veteran stated that he recalled an episode 
of clinical jaundice that occurred sometime around 1968; he 
indicated that he was seen at a hospital in New York City at 
that time, but he did not receive any specific treatment.  It 
was noted that the veteran had had normal synthetic function 
on laboratory testing; and, follow up evaluation in April 
noted the absence of symptoms.  The veteran denied nausea, 
vomiting, diarrhea, unexplained fevers, or abdominal pain.  
He had a history of fatigue in the past related to sleep 
apnea syndrome, which has improved significantly since 
starting nasal CPAP about a year ago.  The examiner reviewed 
risk factors for hepatitis C.  The veteran denied a history 
of blood transfusion, organ transplantation, or hemodialysis.  
There was no history of body piercing.  The veteran did not 
work as a combat medic or corpsman, and he has not worked as 
a health care worker outside of the military.  The veteran 
did report a history of intravenous drug use in the 1960's 
and 1970's, including intravenous heroin and cocaine for 
several years.  The veteran also reported a history of four 
tattoos, all done by a personal friend in his own home; his 
oldest tattoo was reportedly three years old.  The pertinent 
diagnosis was chronic active hepatitis C infection.  The 
examiner noted that the veteran was asymptomatic, and had 
normal hepatic synthetic function.  The veteran had not had a 
liver biopsy.  The examiner opined that the most likely route 
of transmission was intravenous drug use.  

Received in March 2005 were treatment records from Kaiser 
Permanente, dated from April 1994 through February 2005, 
reflecting ongoing evaluation and treatment primarily for an 
orthopedic disorder.  Among these records is a 
gastroenterology consultation report, dated in April 1994, 
indicating that the veteran was referred for evaluation due 
to a history of IV drug use and elevated liver function 
tests.  The veteran gave a significant history of IV drug use 
in Vietnam between 1960 and 1969; he noted that he used 
heroin predominantly, and he shared needles, including with a 
person that he believed had hepatitis and subsequently died 
of HIV.  The veteran also indicated that he last used IV 
drugs in 1969, but he was fairly sexually promiscuous up 
until his marriage about four years ago.  The assessment was 
that the veteran had abnormal liver function and a remote 
history of IV drug use and sexual promiscuity; it was noted 
that the recurrent findings of elevated liver function 
represented a silent infection with hepatitis type C.  During 
an orthopedic consultation in January 2005, it was noted that 
the veteran had improved bilateral knee pain; the stated plan 
was for the veteran to go back to work with primarily office 
job with avoiding climbing and increased walking.  

Associated with the claims folders is the veteran's 
vocational rehabilitation folder, which shows that he is 
receiving educational training through VA's Chapter 31 
vocational rehabilitation training program.  In September 
2002, the vocational rehabilitation counselor indicated that 
the veteran would complete his training in the fall and would 
be job ready.  In a special report of training, dated in 
October 2002, the veteran's Counselor reported that the 
veteran was enrolled in 19 credits during his last term at a 
University.  The Counselor also reported that the veteran had 
applied for graduation for a Bachelor of Science degree in 
Psychology.  He noted that the veteran reported having real 
bad days where he is extremely tired; he also reported an 
irregular heartbeat, which his doctor indicated would go 
away.  In January 2003, it was noted that the veteran 
expected to complete his classes in June 2003.  


III.  Legal Analysis- Compensation for hepatitis C.

Compensation may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease during such service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2005).  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis C.  Service 
medical records do not show any complaint, diagnosis, or 
treatment of hepatitis C, and the evidence of record 
indicates that the veteran did not seek treatment for the 
disorder until many decades after his separation from 
service.  However, even without such evidence in this case, 
service connection could still be established with competent 
evidence of record, medical or otherwise, which links the 
veteran's current hepatitis C to any event relating to his 
service.  In this regard, the VA examiner cited many risk 
factors that may have caused the veteran's hepatitis C; 
however, it was his opinion that intravenous drug use was the 
most likely cause of the veteran's current diagnosis of 
hepatitis C.  

Having found the VA examiner's opinion that the veteran's 
history of intravenous drug abuse was the likely source of 
the veteran's hepatitis to be persuasive, the Board observes 
that 38 U.S.C.A. § 1110 states that "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  See also 
38 C.F.R. § 3.1(n), 3.301.  Thus, the law clearly states that 
for claims filed after October 31, 1990, compensation for 
disability that is a result of the claimant's own use of 
drugs is precluded.  See 38 C.F.R. § 3.301(a).  The evidence 
of record clearly demonstrates a history of drug abuse which 
the veteran has reported began in service.  The Board further 
finds no basis for consideration of the veteran's in-service 
drug use as merely occasional or therapeutic or otherwise 
within circumstances to exempt such from being considered 
misconduct.  Under such circumstances, there can be no 
successful claim for compensation for hepatitis C.  

Under these circumstances, a basis upon which to establish 
compensation for hepatitis C has not been presented.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for hepatitis C.  


IV.  Legal Analysis-Entitlement to TDIU.

In determining whether an appellant is entitled to TDIU, 
neither a veteran's non-service-connected disabilities nor 
may his advancing age be considered.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor, which takes the 
claimant's case outside the norm.  Permanent loss of the use 
of both feet is considered to be totally disabling.  38 
C.F.R. §§ 4.1, 4.15 (2005).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may/may not be permanent, and total ratings will not be 
assigned, generally, for temporary exacerbation or acute 
infectious diseases-except where specifically prescribed by 
the VA's rating schedule.  38 C.F.R. § 3.340; see also 
Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total (i.e., less than 100 percent), a 
total disability rating for compensation purposes also may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation without regard to 
advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned on an extra-schedular basis upon a showing that 
he/she is unable to obtain or retain substantially gainful 
employment. 38 C.F.R. §§ 3.321(b) (2), 4.16(b).  

VA's General Counsel has concluded that VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In Hodges v. Brown, 5 Vet. App. 375, 379 (1993) the 
Court noted that although a service-connected disability was 
noncompensably rated, that fact alone was not a bar to a 
total rating based on unemployability.  In Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993), the Court noted that 
even where the schedular requirements of 38 C.F.R. § 4.16(a) 
are not met, the Board must still consider the more 
subjective requirement of § 4.16(b) and § 3.321(b), make the 
requisite finding of fact, and give reasons or bases for its 
decision.  

As noted above, the record reflects that the veteran has 
completed three years of college, and is currently in the 
process of completing a Bachelor of Science degree in 
Psychology.  He has had occupational experience as a 
carpenter, and he also reported having worked as a 
professional boxer; he last worked full time in March 2000.  

The veteran has established service connection for right hand 
gunshot wound with residual deformity and loss of range of 
motion index finger, degenerative arthritis, thumb metacarpal 
joint, and long finger strain, rated as 40 percent disabling; 
tinnitus, rated as 10 percent disabling; and post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling.  The 
veteran's combined service-connected disability rating is 50 
percent.  38 C.F.R. § 4.25 (2005).  

The evidence does not reflect that the veteran has a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation or that he has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  Therefore, he does not meet the schedular 
requirements for TDIU under 38 C.F.R. § 4.16(a).  
Nonetheless, the Board must consider whether the claim should 
be referred for assignment of a total rating on an 
extraschedular rating.  

The question raised by 38 C.F.R. § 3.321(b) and § 4.16(b) is 
whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
service-connected disabilities.  In this case, the Board 
finds no such unusual circumstances.  While the record 
indicates that the veteran may have some difficulty working 
as a carpenter as a result of his right hand disorder, there 
is no medical evidence of record that his disabilities 
preclude him from any substantial gainful employment.  In 
fact, the vocational rehabilitation counselor, in September 
2002, indicated that the veteran would complete his training 
in the fall and would be job ready.  Subsequently, a progress 
note from Kaiser Permanente, dated in January 2005, indicated 
that the veteran had improved bilateral knee pain; the stated 
plan was to go back to work with primarily office job with 
avoiding climbing and increased walking.  It appears that the 
veteran is currently employed.  Clearly, the symptoms 
associated with the veteran's service-connected disorders 
have not precluded gainful employment.  

Consequently, there is no probative evidence showing that the 
veteran is unable to work now due to his service-connected 
disabilities.  The only evidence of record tending to 
indicate the veteran is unemployable due solely to service-
connected disabilities is his own claim.  However, he has not 
been shown to possess the requisite medical expertise needed 
to render either a diagnosis or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds, based on the above, that the veteran's 
service-connected disabilities do not render him unable to 
obtain substantially gainful employment.  Neither does the 
record reflect an unusual circumstance that places the 
veteran in a different position than other veterans with the 
same disability rating.  Accordingly, the Board concludes 
that he is not entitled to TDIU.  After consideration of all 
the evidence, the Board finds that the preponderance of the 
evidence is against the claim.  


ORDER

Compensation for hepatitis C is denied.  A total disability 
rating based on individual unemployability due to service-
connected disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


